Per Curiam.
In the exercise of a sound discretion the trial court should have permitted the brief adjournment requested by plaintiff. We do not pass upon the question of liability which should be determined upon all the evidence available to the plaintiff. The judgment and order should be reversed and new trial ordered, with costs to the appellant to abide the event. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.